DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 & 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by translation of Sakai (JP 2012-026727).
Regarding Independent Claim 1, Sakai teaches:
A current sensor that detects current to be detected based on a magnetic field caused by the current, the current sensor comprising: 

a second magnetic sensor that senses a magnetic field having a phase opposite to that of the magnetic field sensed by the first magnetic sensor in accordance with the current to generate a third sensor signal and a fourth sensor signal (Fig. 2 Elements 22 with Va2 & 24 with Vb2. Vb1 corresponds to the third signal and Vb1 corresponds to fourth signal.); 
a first calculator that receives the first sensor signal and the third sensor signal and performs certain calculations to the respective signals that are input to generate a first arithmetic signal (Fig. 2 Element 41.); 
a second calculator that receives the second sensor signal and the fourth sensor signal and performs certain calculations to the respective signals that are input to generate a second arithmetic signal (Fig. 2 Element 42.); and 
an output that receives the first arithmetic signal and the second arithmetic signal and generates an output signal based on the respective signals that are input (Fig. 2 Element 43.).
Regarding Claim 8, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai teaches a conductor including two current paths through which the current flows is connected to the current sensor (Fig. 2 Element E wherein the power supply connects to all disclosed sensors.); the first magnetic sensor is arranged closer to one of the two current paths than to another one of the two current paths (Fig. 2 Element E 
Regarding Claim 9, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai teaches the first magnetic sensor and the second magnetic sensor are opposed to each other with a conductor through which the current flows disposed therebetween (Fig. 1 Elements 22 & 24 are opposed to 21 & 23.).
Regarding Claim 10, Sakai teaches all elements of claim 8, upon which this claim depends.
Sakai teaches the conductor is defined by a busbar which sandwiches the current sensor between the two current paths (Fig. 2 Element E wherein source E can be seen to sandwich all sensor elements disclosed base on perspective.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Translation of JP 2012-026727) in view of Hostetter et al (U.S. Pat. # 3,540,248).
Regarding Claim 7, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai does not explicitly teach a temperature detector that detects an ambient temperature; wherein the current sensor further includes an adjustment circuitry that adjusts the output signal in accordance with the ambient temperature detected by the temperature detector.
Hostetter teaches a temperature detector that detects an ambient temperature (Fig. 1 Element 90.); wherein the current sensor further includes an adjustment circuitry 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Hostetter to the teachings of Sakai such that there would be a temperature detector that detects an ambient temperature; wherein the current sensor further includes an adjustment circuitry that adjusts the output signal in accordance with the ambient temperature detected by the temperature detector because temperature variations directly impact electric current and subsequent magnetic fields and because “temperature variations along the length of a workpiece can be compensated.”

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Translation of JP 2012-026727) in view of Hostetter et al (U.S. Pat. # 3,540,248) & Chen et al (U.S. PGPub # 2012/0086444).
Regarding Claim 13, Sakai & Hostetter teach all elements of claim 7, upon which this claim depends.
Sakai & Hostetter do not explicitly teach the adjustment circuitry adjusts the output signal by adjusting a gain of the output. 
Chen teaches the adjustment circuitry adjusts the output signal by adjusting a gain of the output (Fig. 4 Elements 172 & 178. See Paragraphs 0077-0078.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chen to the teachings of Sakai & Hostetter such 
Regarding Claim 14, Sakai & Hostetter teach all elements of claim 7, upon which this claim depends.
Sakai does not explicitly teach the adjustment circuitry adjusts the output signal by adjusting a gain of at least one of the first calculator and the second calculator.
Chen teaches the adjustment circuitry adjusts the output signal by adjusting a gain of at least one of the first calculator and the second calculator (Fig. 4 Elements 172 & 178 wherein the output of the amp is adjusted. See Paragraphs 0077-0078.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chen to the teachings of Sakai & Hostetter such that the adjustment circuitry adjusts the output signal by adjusting a gain of at least one of the first calculator and the second calculator because this is a simple and reliable means of processing the output signals.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Translation of JP 2012-026727) in view of Chen et al (U.S. PGPub # 2012/0086444).
Regarding Claim 11, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai does not explicitly teach
Chen teaches the first magnetic sensor and the second magnetic sensor are provided in a same integrated circuit chip (Paragraph 0049, 0051, & elsewhere.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Chen to the teachings of Sakai such that the first magnetic sensor and the second magnetic sensor are provided in a same integrated circuit chip because this allows for a more compact design and a more reliable system. The two sensors on one integrated circuit allows for more simple circuit design and for a more reliable solid state sensor system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai (Translation of JP 2012-026727) in view of Tanizawa (U.S. PGPub # 2016/0352350).
Regarding Claim 12, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai does not explicitly teach the first magnetic sensor includes four magnetoresistive elements arranged to define a Wheatstone bridge circuit.
Tanizawa teaches the first magnetic sensor includes four magnetoresistive elements arranged to define a Wheatstone bridge circuit (Paragraph 0140 and Fig. 14 Elements Ra-Rd.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Tanizawa to the teachings of Sakai such that the first magnetic sensor includes four magnetoresistive elements arranged to define a Wheatstone bridge circuit because a Wheatstone bridge is a commonly used tool that .

Allowable Subject Matter
Claims 2-6 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 2, Sakai teaches all elements of claim 1, upon which this claim depends.
Sakai teaches the first sensor signal has an increase-decrease trend in which the first sensor signal is decreased as the second sensor signal is increased; and the third sensor signal has an increase-decrease trend in which the third sensor signal is decreased as the fourth sensor signal is increased.
Regarding Claim 3,
The current sensor according to Claim 2, wherein when the magnetic fields having opposite phases are sensed, the first and second magnetic sensors are arranged so that the first sensor signal and the third sensor signal have opposite increase-decrease trends; and the first calculator subtracts the third sensor signal from the first sensor signal.
Regarding Claim 4,
The current sensor according to Claim 3, wherein the second calculator subtracts the fourth sensor signal from the second sensor signal; and the output performs differential amplification to the first arithmetic signal and the second arithmetic signal to generate the output signal.
Regarding Claim 5,
The current sensor according to Claim 3, wherein the second calculator subtracts the second sensor signal from the fourth sensor signal; and the output adds the first arithmetic signal to the second arithmetic signal to generate the output signal.
Regarding Claim 6,
The current sensor according to Claim 2, wherein when the magnetic fields having opposite phases are sensed, the first and second magnetic sensors are arranged so that the first sensor signal and the third sensor signal have a common increase-decrease trend; the first calculator adds the first sensor signal to the third sensor signal; and the second calculator adds the second sensor signal to the fourth sensor signal.
Regarding Claim 15, Sakai & Hostetter teach all elements of claim 7, upon which this claim depends.
Sakai does not explicitly teach the adjustment circuitry adjusts the output signal by adjusting the first magnetic sensor and/or the second magnetic sensor.
Chen does not explicitly teach the adjustment circuitry adjusts the output signal by adjusting the first magnetic sensor and/or the second magnetic sensor.
Regarding Claim 16,
Sakai does not explicitly teach the conductor is defined by a busbar; and first ends of the two current paths in a lateral direction are directly connected to one another while second ends of the two current paths in the lateral direction are separated from one another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858